Citation Nr: 0422471	
Decision Date: 08/16/04    Archive Date: 08/20/04

DOCKET NO.  98-11 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new material evidence has been submitted to 
reopen a claim for service connection for a left ankle 
disability.

2.  Entitlement to service connection for a left ankle 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel




INTRODUCTION

The appellant served on active duty for training (ACDUTRA) 
with the National Guard from June 12, 1970 to October 21, 
1970; from June 9, 1971 to June 26, 1971; from July 15, 1972 
to July 30, 1972; from July 27, 1974 to August 10, 1974; from 
June 8, 1975 to June 22, 1975; from July 4, 1976 to July 18, 
1976; and from August 5, 1989 to August 19, 1989.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 1997 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico.

In September 1999, the Board remanded the case to the RO for 
additional development.  The case now is before the Board for 
further appellate consideration.


FINDINGS OF FACT

1.  In a May 1990 rating decision, the RO determined that no 
new and material evidence had been received to reopen a claim 
for service connection for a left ankle disorder; the 
appellant did not file an appeal to that decision.

2.  The evidence received since the May 1990 rating decision, 
consisting of National Guard medical records, suggests a 
nexus between the appellant's left ankle pathology and his 
ACDUTRA in August 1989, bears directly and substantially upon 
the specific matter under consideration, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

3.  The weight of the competent evidence of record 
demonstrates that the appellant's current degenerative 
arthritis of the left ankle is related injuries while on 
ACDUTRA.




CONCLUSIONS OF LAW

1.  The May 1990 rating decision, which determined that no 
new material evidence had been submitted to reopen a claim 
for service connection for a left ankle disorder, is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 
(2003).

2.  Evidence received since the May 1990 rating decision is 
new and material and the appellant's claim for service 
connection for a left ankle disorder is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2001).

3.  A left ankle disorder was incurred, or aggravated, in 
service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq. (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2003).  This law eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements.  Without deciding whether the 
notice and development requirements of VCAA have been 
satisfied in the present case with respect to the issues of 
whether new and material evidence has been received to reopen 
the appellant's claim for entitlement to service connection 
for a left ankle disorder and for entitlement to service 
connection for that disability, it is the Board's conclusion 
that the VCAA does not preclude the Board from adjudicating 
the appellant's claim.  This is so because the Board is 
taking action favorable to the appellant in reopening and 
granting the appellant's claim of service connection for a 
left ankle disorder, and the decision at this point poses no 
risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 
49,747 (1992).



New and Material Evidence

In a March 1975 rating decision issued in April 1975, the RO 
denied the appellant's claim for service connection for a 
left ankle disorder.  Subsequently, in rating decisions dated 
in February and June 1976, December 1985, June 1989, and 
February and May 1990, the RO confirmed its previous denial 
of service connection for a left ankle disorder and 
determined that no new material evidence had been submitted 
to reopen the appellant's claim.  After appropriate notice, 
the appellant did not file a timely appeal to these 
decisions, and they became final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2003).

The basis for the most recent denials was that there was no 
competent evidence of showing that the appellant's current 
left ankle pathology was incurred in, or aggravated by, 
injuries sustained while on ACDUTRA.

Since the May 1990 rating decision is final, the appellant's 
current claim of service connection for a left ankle disorder 
may be considered on the merits only if new and material 
evidence has been received since the time of the prior 
adjudication.  See 38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 
C.F.R. § 3.156; Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996).

The regulation regarding new and material evidence was 
amended.  38 C.F.R. 
§ 3.156(a) (2003).  This amendment applies only to claims to 
reopen a finally decided claim received on or after August 
29, 2001.  The appellant's request to reopen his claim of 
entitlement to service connection was filed prior to that 
date.  Therefore, the amended regulation does not apply.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
The United States Court of Appeals for Veterans Claims 
(Court) has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Id.  Such evidence must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim.  Id.

The May 1990 rating decision determined that the record did 
not include new material evidence showing that the 
appellant's left ankle disorder was incurred in, or 
aggravated by, active military service.  Thus, in this case, 
to be new and material the evidence would need to be 
probative of the question of whether there was any nexus 
between the appellant's current left ankle pathology and 
injuries sustained while on ACDUTRA.

The evidence received since the May 1990 rating decision 
includes National Guard personnel and medical records showing 
that, after an August 1989 injury while on ACDUTRA, the 
appellant continued to receive treatment for a left ankle 
disorder and was put on permanent profile in January 1990.  
It was determined that the appellant had a loose body and 
degenerative joint disease of the left ankle and, in July 
1992, arthroscopic surgery was performed at Fort Gordon, 
Georgia, with removal of loose body and joint debridement of 
the left ankle.  These records link the appellant's left 
ankle pathology to his period of ACDUTRA.  They were not 
previously of record and bear directly and substantially upon 
the specific matter under consideration.  This evidence is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156 (2001).  
Accordingly, the appellant's claim for service connection for 
a left ankle disability is reopened.

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2003).  Active military, 
naval, or air service includes any period of ACDUTRA during 
which the individual concerned was disabled from a disease or 
injury incurred in the line of duty.  38 U.S.C.A. 
§ 101(21), (24) (West 2002); 38 C.F.R. § 3.6(a) (2003).  
Active military, naval, or air service also includes any 
period of inactive duty for training (INACDUTRA) during which 
the individual concerned was disabled from an injury incurred 
in the line of duty.  Id.  Accordingly, service connection 
may be granted for disability resulting from disease or 
injury incurred in, or aggravated, while performing ACDUTRA 
or from injury incurred or aggravated while performing 
INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131 (West 
2002).

ACDUTRA includes full-time duty performed by members of the 
National Guard of any State.  38 C.F.R. § 3.6(c)(3) (2003).  
INACDUTRA includes duty other than full-time duty performed 
by a member of the National Guard of any State.  38 C.F.R. § 
3.6(d)(4) (2003).  State includes the Commonwealth of Puerto 
Rico. 38 C.F.R. § 3.1(i) (2003).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
See Rose v. West, 11 Vet. App. 169, 171 (1998).

In this case, the appellant has a current disability of 
degenerative joint disease of the left talotibial joint 
(ankle) as shown in August 1992 National Guard medical 
records.  Medical records show that, initially, the appellant 
fractured the internal malleolar tip of his left ankle.  The 
Army National Guard records indicate that the appellant was 
on ACDUTRA from June 27, 1974 to August 10, 1974 and from 
August 5, 1989 to August 19, 1989.  While on ACDUTRA on 
August 5, 1984, the appellant fell in a hole while training 
at Fort Blanding, Florida, and sprained his ankle.  In April 
1989, the appellant had surgery for removal of a bone growth 
in the left ankle.  Later, on August 9, 1989, the veteran 
tripped and fell suffering trauma to his left ankle while 
training at Fort Bragg, North Carolina.  The assessment was 
grade II sprain of the left ankle.  Following his return 
home, the veteran continued to be treated at the Kenneth Army 
Hospital, Fort Buchanan, Puerto Rico from August 1989 through 
July 1992.  A September 1989 radiological consult reveals a 
possible small avulsed fragment tip of the lateral malleolus.  
At a December 1989 VA examination, the appellant gave a 
history of the avulsed fragment of the left lateral malleolus 
on August 9, 1989.  He complained of pain and swelling of the 
ankle and foot.  The diagnoses included left ankle sprain, 
avulsed fragment fracture of the lateral malleolus, and 
traumatic osteoarthritis.  The examiner added that the 
previous condition was aggravated by the actual injury.  
Subsequent National Guard medical records reveal that, in 
January 1990, the veteran was put on a permanent profile 
because of his left ankle disorder.  August 1992 inpatient 
treatment records show diagnoses of status postoperative 
closed bimalleolar ankle fracture, 1989; degenerative joint 
disease of the left talotibial joint; and osteochondral 
defect of the left tibia -- arthroscopic debridement of the 
left ankle and a history of fractures during active duty in 
1973 and 1984 and a re-fracture in 1989 during National Guard 
duty.  Based on the December 1989 VA examiner's opinion and 
the appellant's subsequent permanent profile and arthroscopic 
surgery for his left ankle disorder while in the National 
Guard, and resolving all doubt the appellant's favor, the 
Board finds that the preponderance of the evidence shows that 
the appellant's left ankle disorder was incurred in, and 
aggravated, during ACDUTRA.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§§  3.102, 3.303 (2003).


ORDER

New and material evidence having been received, the claim for 
service connection for a back disorder is reopened.

Entitlement to service connection for a left ankle disorder 
is granted.



	                        
____________________________________________
	MARK W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



